UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4636


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CRAIG TADLOCK,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00176-TLW-4)


Submitted:   April 7, 2010                    Decided:   May 4, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.     William E. Day, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harold    Craig     Tadlock       pled    guilty      to   conspiracy     to

possess with intent to distribute OxyCodone, in violation of 21

U.S.C. § 846 (2006).             He was sentenced to forty-one months in

prison. Tadlock now appeals.                His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal.                              Tadlock was

advised of his right to file a pro se brief but has not filed

such a brief.       We affirm.

              After reviewing the record, we conclude that Tadlock

knowingly and voluntarily entered his guilty plea and that there

was a factual basis for the plea.                      Further, the transcript of

the    plea      colloquy        discloses        that        the     district      court

substantially complied with Fed. R. Crim. P. 11.                          Although the

district court did not advise Tadlock of the court’s obligation

to    impose    a      special     assessment,          see    Fed.      R.    Crim.    P.

11(b)(1)(L), Tadlock’s plea agreement made clear that Tadlock

was subject to such an assessment.                 Tadlock acknowledged at the

Rule 11 hearing that he had read and understood the entire plea

agreement.       Under    these     circumstances,            we    conclude    that   the

district      court’s     omission     did       not     constitute       plain     error

affecting Tadlock’s substantial rights.                       See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (stating standard of



                                            2
review).         The   district     court       otherwise       complied          with    the

requirements of Rule 11.

            Tadlock’s       total   offense         level   was      23,    his    criminal

history category was II, and his advisory Guidelines range was

51-63 months.          At sentencing, after hearing from counsel and

Tadlock,    the    court    recognized         this    range    and    considered          the

factors set forth at 18 U.S.C. § 3553(a) (2006).                           The court took

note of Tadlock’s past criminal conduct and his persistence in

involving    himself        in    drug    activity.            However,          the     court

announced    that      it   would   impose      a     variant       sentence      based    on

Tadlock’s having cooperated with the Government by participating

in controlled drug buys and on Tadlock’s ill health.                              The court

determined that a two-level reduction in his offense level, and

a resulting Guidelines range of 41-51 months, was appropriate.

The court sentenced him to forty-one months in prison.

            We    conclude       that    the    sentence       is    procedurally         and

substantively reasonable.               See Gall v. United States, 552 U.S.

38, 51 (2007).          In this regard, the court properly calculated

Tadlock’s   advisory        Guidelines     range,      considered          the    § 3553(a)

factors, and sufficiently explained the variant sentence.                                 See

id.; United States v. Evans, 526 F.3d 155, 161 (4th Cir.), cert.

denied, 129 S. Ct. 476 (2008).

            After reviewing the entire record in accordance with

Anders, we find that there are no meritorious issues for appeal.

                                           3
We therefore affirm Tadlock’s conviction and sentence.                                 This

court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.      If    the    client       requests       that    a     petition    be

filed,    but   counsel     believes      that     such     a    petition       would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel=s motion must state that a

copy of the motion was served on her client.                       We dispense with

oral   argument     because       the    facts    and     legal        contentions       are

adequately      presented    in    the    materials       before        the    court     and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                           4